Exhibit 10.1


EMPLOYMENT AGREEMENT - AMENDED


THIS AMENDED EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as
of this ___ day of _____________, 2015, by and between First Northwest Bancorp
(the “Company”) and its wholly-owned subsidiary, First Federal Savings and Loan
Association of Port Angeles (“First Federal”), and _________________ (the
“Employee”).


WHEREAS, First Federal desires to employ the Employee, and the Employee desires
to be employed by First Federal;


WHEREAS, it is anticipated that the Employee will make a major contribution to
the success of the Company and First Federal in the position of
_________________________________ of First Federal and of the Company;


WHEREAS, the board of directors of the Company and the board of directors of
First Federal (collectively, the “Board of Directors”, and separately the
“Company Board of Directors” and the “First Federal Board of Directors”,
respectively) recognize the possibility of a Change in Control (as defined
herein) of the Company or First Federal may occur and that such possibility, and
the uncertainty and questions which may arise among management, may result in
the departure or distraction of key management to the detriment of the Company,
First Federal and their respective shareholders;


WHEREAS, the Board of Directors believes that it is in the best interests of the
Company and First Federal to enter into this Agreement with the Employee in
order to assure high quality management of the Company, First Federal, and its
subsidiaries;


WHEREAS, the Board of Directors approved and authorized the execution of an
employment agreement with the Employee, and on February 24, 2015, an employment
agreement was entered into between the Company, First Federal and the Employee
(the “Initial Agreement”);


WHEREAS, to comply with a request of the Federal Deposit Insurance Corporation
(“FDIC”), the Initial Agreement reflects a lower change in control payment
amount than was disclosed would be paid to the Employee in the prospectus
distributed in connection with the stock offering of the Company in connection
with the mutual to stock conversion of First Federal (the “Offering”);


WHEREAS, the FDIC has since indicated that it would not object to an increase in
the amount that could be paid to the Employee upon a Change in Control as long
as it was not in excess of the amount disclosed in the Offering;


WHEREAS, the Initial Agreement must be amended to reflect the increased Change
in Control payment amount;


WHEREAS, in connection with the amendment of the Initial Agreement to reflect
the increased Change in Control payment, the parties also have agreed that the
Initial Agreement be amended to reflect the provisions regarding the employment
agreement that were disclosed in the Offering, including stronger restrictive
covenants and an expanded period of time during which the Employee may qualify
for a Change in Control payment;
 
 
 
1

--------------------------------------------------------------------------------

 


WHEREAS, the Initial Agreement provides that it may be amended if such amendment
is in writing and signed by the parties thereto.


NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein, it is AGREED as follows:


1.  Definitions.


 “Change in Control” means (1) an offeror other than the Company (as defined
below) purchases shares of stock of the Company or First Federal pursuant to a
tender or exchange offer for such shares; (2) an event of a nature that results
in the acquisition of control of the Company or First Federal within the meaning
of the Savings and Loan Holding Company Act under 12 U.S.C. Section 1467a and 12
C.F.R. Part 238 (or any successor statute or regulation) or requires the filing
of a change of control notice with the Federal Reserve Board (“Federal Reserve”)
or the Federal Deposit Insurance Corporation (“FDIC”); (3) any person (as the
term is used in Sections 13(d) and 14(d) of the Securities  Exchange Act of 1934
(“Exchange Act”)) that is or becomes the beneficial owner (as defined in Rule
13d-3 under the Exchange Act) directly or indirectly of securities of the
Company or First Federal representing 25% or more of the combined voting power
of the Company's or First Federal's outstanding securities; (4) individuals who
are members of the Company Board of Directors immediately following the
Effective Date or who are members of the First Federal Board of Directors
immediately following the Effective Date (in each case, the “Incumbent Board”)
cease for any reason to constitute at least a majority thereof, provided that
any person becoming a director subsequently whose election was approved by a
vote of at least three-quarters of the directors comprising the Incumbent Board,
or whose nomination for election by the Company's or First Federal’s
stockholders was approved by the nominating committee serving under an Incumbent
Board, shall be considered a member of the Incumbent Board; or (5) consummation
of a plan of reorganization, merger, acquisition, consolidation, sale of all or
substantially all of the assets of the Company or a similar transaction in which
the Company is not the resulting entity, provided that the term “Change in
Control” shall not include an acquisition of securities by an employee benefit
plan of First Federal or the Company.


“Code” means the Internal Revenue Code of 1986, as amended from time to time.


“Committee” means a committee of the Board of Directors which has been delegated
authority to act on such matters by the Board of Directors.


“Company” means First Northwest Bancorp.


“Consolidated Subsidiaries” means any subsidiary or subsidiaries of the Company
(or its successors) that are part of the affiliated group (as defined in Code
Section 1504) without regard to subsection (b) thereof), specifically including
First Federal.


“Continuous Employment” means the absence of any interruption or termination of
service as an Employee of First Federal.  Service shall not be considered
interrupted in the case of sick leave, military leave or any other leave of
absence approved by First Federal.


“Date of Termination” means the date upon which the Employee experiences a
Separation from Service from the Company or First Federal or both, as specified
in a notice of termination pursuant to Section 8 of this Agreement or the date a
succession becomes effective under Section 11.
 
 
 
2

--------------------------------------------------------------------------------

 


“Effective Date” means February 24, 2015, the Effective Date of the Initial
Agreement (as defined above).


“Involuntary Termination” means the Employee’s Separation from Service (i) by
either the Company or First Federal or both without the Employee’s express
written consent; or (ii) by the Employee for “good reason”:  “Good reason” means
any of the following actions unless consented to in writing by the Employee: (1)
a requirement that the Employee be based at any place other than Port Angles,
Washington, or within a radius of 35 miles from the location of First Federal's
administrative offices as of the Effective Date, except for reasonable travel on
Company or First Federal business; (2) a material demotion of the Employee; (3)
a material reduction in the number or seniority of personnel reporting to the
Employee, other than as part of a Company-wide or First Federal-wide reduction
in staff; (4) a twenty percent (20%) or more reduction in the Employee's then
base salary, other than as part of an overall program applied uniformly and with
equitable effect to all members of the senior management of First Federal or the
Company; (5) a material permanent increase in the required hours of work or the
workload of the Employee; (6) the failure of the First Federal Board of
Directors to elect the Employee as _____________________ of First Federal (or a
successor of First Federal) or any action by the First Federal Board of
Directors (or its successors) removing the Employee from such office; or (7) the
failure of the Company Board of Directors to elect the Employee as
______________________ of the Company (or a successor of the Company) or any
action by the Company Board of Directors (or its successors) removing the
Employee from such office. The term “Involuntary Termination” does not include
Termination for Cause, Separation from Service due to death or permanent
disability pursuant to Section 7(f) of this Agreement, retirement or suspension
or temporary or permanent prohibition from participation in the conduct of First
Federal's affairs under Section 8 of the Federal Deposit Insurance Act (“FDIA”).


“Restriction Period” shall mean the one-year period commencing on the date of
the Employee’s Date of Termination.


“Restrictive Covenants” shall mean the covenants and restrictions described in
Section 9.


“Section 409A” shall mean Section 409A of the Code and the regulations and
guidance of general applicability issued thereunder.


“Separation from Service” shall have the same meaning as in Section
409A.  Notwithstanding the foregoing, for purposes of determining whether the
Employee is entitled to a payment under Section 7(a) or Section 7(d) of this
Agreement, the term “Separation from Service” shall require the complete
cessation of services to First Federal, the Company and all Consolidated
Subsidiaries.


“Termination for Cause” and “Terminated For Cause” mean Employee’s Separation
from Service with either the Company or First Federal or both, because of the
Employee's personal dishonesty, willful misconduct, breach of a fiduciary duty
involving personal profit, intentional failure to perform stated duties, willful
violation of any law, rule, or regulation (other than traffic violations or
similar offenses) or final cease-and-desist order, acting or failing to act in a
manner that adversely affects First Federal or the Company, including but not
limited to increasing adverse regulatory or reputational risk, or (except as
provided below) material breach of any provision of this Agreement.  No act or
failure to act by the Employee shall be considered willful unless the Employee
acted or failed to act with an absence of good faith and without a reasonable
belief that the Employee’s action or failure to act was in the best interest of
First Federal. The Employee shall not be deemed to have been Terminated for
Cause unless and until there shall have been delivered to the Employee a copy of
a resolution, duly adopted by the affirmative vote of not less than a majority
of the entire membership of the Board of Directors at a meeting of the Board of
Directors duly called and held for such purpose, stating that in the good faith
opinion of the
 
 
 
 
3

--------------------------------------------------------------------------------

 
Board of Directors the Employee has engaged in conduct described herein and
specifying the particulars thereof in detail.


2.  Term.  The term of this Agreement shall be a period of three years
commencing on the Effective Date, subject to earlier termination as provided
herein. Beginning on the first anniversary of the Effective Date, and on each
anniversary thereafter, the term of this Agreement shall be extended for a
period of one year in addition to the then-remaining term, provided that: (i)
neither the Employee, nor the Company or First Federal, has given notice to the
other in writing at least 90 days prior to such anniversary that the term of
this Agreement shall not be extended further; and (ii) prior to such
anniversary, the Board of Directors or the Committee explicitly reviews and
approves the extension.  Reference herein to the term of this Agreement shall
refer to both such initial term and such extended terms.


3.  Employment; Appointment as Director.
 
(a)           The Employee shall be employed as ______________________ Officer
of First Federal and of the Company.  As such, the Employee shall render all
services and possess the powers as are customarily performed by persons situated
in similar executive capacities, and shall have such other powers and duties as
the Board of Directors may prescribe from time to time. The Employee shall also
render services to any subsidiary or subsidiaries of the Company (or First
Federal) as requested by the Board of Directors from time to time consistent
with the Employee’s executive position. The Employee shall devote the Employee’s
best efforts and reasonable time and attention to the business and affairs of
the Company and First Federal to the extent necessary to discharge the
Employee’s responsibilities hereunder. The Employee may (i) serve on charitable
or civic boards or committees and, in addition, on such corporate boards as are
approved in a resolution adopted by a majority of the Board of Directors or the
Committee, which approval shall not be unreasonably withheld and (ii) manage
personal investments, so long as such activities do not interfere materially
with performance of the Employee’s responsibilities hereunder or give rise to
violations of applicable securities laws.
 
(b)           Upon the Employee’s Date of Termination, if the Employee is a
member of either or both of the Company Board of Directors or the First Federal
Board of Directors, then the Employee shall resign from the Company’s and First
Federal’s Board of Directors (and any other board of directors and committees to
which the Employee has been appointed), effective immediately, and the
Employee’s Separation from Service shall constitute such resignation.


4.           Cash Compensation; Bonuses; Expenses.


(a)           Salary.  The Company and First Federal jointly agree to pay the
Employee during the term of this Agreement a base salary (the “Salary”) in the
annualized amount of $________.  The Employee’s Salary shall be paid in
accordance with the Company and First Federal's routine payroll practices and
shall be subject to customary tax and other applicable withholdings. The
Employee's Salary shall be adjusted from time to time to reflect amounts
approved by the Board of Directors or the Committee.  The first performance and
salary review shall occur subsequent to the close of calendar year ending
December 31, 2015, with subsequent reviews being held annually following
calendar year close while this Agreement is in effect.


(b)           Incentives/Bonuses.   The Employee shall be eligible for incentive
opportunities as a percentage of the Employee’s Salary and as authorized and
declared by the Board of Directors or the Committee for executive officers.
Incentive payments provided for under this Agreement shall be paid no later than
2½ months after the end of the year in which the Employee obtains a legally
binding right to such payments (or such other time that still qualifies the
payment as a “short-term deferral” under
 
 
 
4

--------------------------------------------------------------------------------

 
 
Section 409A). The Employee also shall be entitled to participate in an
equitable manner with all other executive officers of the Company and First
Federal in such performance-based and discretionary bonuses, if any, as are
authorized and declared by the Board of Directors or the Committee for executive
officers.


(c)           Expenses.  Subject to Section 19, the Employee shall be entitled
to receive prompt reimbursement for all reasonable expenses incurred by the
Employee in performing services under this Agreement in accordance with the
policies and procedures applicable to the executive officers of the Company and
First Federal, provided that the Employee accounts for such expenses as required
under such policies and procedures.
 
 
5.  Benefits.


(a)           Participation in Benefit Plans.  The Employee shall be entitled to
participate, to the same extent as executive officers of the Company and First
Federal generally, in all plans of the Company and First Federal relating to
pension, retirement, thrift, profit-sharing, savings, group or other life
insurance, hospitalization, medical and dental coverage, travel and accident
insurance, education, cash bonuses, and other retirement or employee benefits or
combinations thereof.


(b)           Fringe Benefits.  The Employee shall be eligible to participate
in, and receive benefits under, any other fringe benefit plans or perquisites
which are or may become generally available to the Company’s or First Federal's
executive officers, including but not limited to supplemental retirement,
deferred compensation program, supplemental medical or life insurance plans,
company cars, club dues, physical examinations, financial planning and tax
preparation services.


6.           Vacations; Sick Leave.  The Employee shall be entitled (i) to
annual paid vacation in accordance with the policies established by the Board of
Directors or the Committee for executive officers and (ii) to voluntary leaves
of absence, with or without pay, from time to time at such times and upon such
conditions as the Board of Directors or the Committee may determine in its
discretion. Upon the Employee’s Separation from Service, the Employee shall be
paid for all accrued unused vacation. In addition, the Employee shall be
entitled to six days of annual sick leave. Unused sick leave shall be
accumulated until retirement or separation (without limitation).  Upon
Separation from Service and after five full years of service, the Employee shall
be paid for one-half of their unused sick leave, not to exceed 240 hours per
First Federal’s Sick Leave Policy. Upon the Employee’s Date of Termination, the
Employee shall not be entitled to receive any additional compensation from First
Federal for unused sick leave, except to the extent authorized by the Board of
Directors or the Committee. Payments of accrued vacation pay or unused sick
leave shall be paid within 15 days of the Employee’s Date of Termination.


7.   Termination of Employment.


(a)           Involuntary Termination.  The Board of Directors may terminate the
Employee's employment at any time, but, except in the case of Termination for
Cause, termination of employment shall not prejudice the Employee's right to
compensation or other benefits under this Agreement.  In the event of
Involuntary Termination other than after a Change in Control which occurs during
the term of this Agreement, the Company and First Federal jointly shall: (i) pay
to the Employee over the one-year period commencing on the Employee’s Date of
Termination (the “One-Year Period”): (A) the Employee’s Salary at the rate in
effect immediately prior to the Date of Termination, and (B) the pro rata
portion of any incentive award or bonus, the amount of which, if any, shall be
determined by the First Federal Board of Directors in its sole discretion, which
amount, if any, shall be payable pro rata over the One-Year Period, and (ii)
provide to the Employee during the One-Year Period substantially the same
 
 
 
5

--------------------------------------------------------------------------------

 
group life insurance, hospitalization, medical, dental, prescription drug and
other health benefits, and long-term disability insurance (if any) for the
benefit of the Employee and the Employee’s dependents and beneficiaries who
would have been eligible for such benefits if the Employee had not suffered
Involuntary Termination, on terms substantially as favorable to the Employee,
including amounts of coverage and deductibles and other costs to the Employee
(i.e., the Employee’s share of premiums, deductibles and co-pays, all as in
effect on the Date of Termination), as if the Employee had not suffered
Involuntary Termination. To the extent payments under this Paragraph 7(a) are
subject to Section 409A, Section 19 shall apply. No payment shall be made under
this Paragraph 7(a) unless the Employee executes a release substantially in the
form attached as Exhibit A hereto no later than the earlier of the time provided
for in the release or 60 days after the Employee's Separation from Service.


(b)           Termination for Cause.    In the event of Termination for Cause,
the Company and First Federal shall jointly pay to the Employee the Salary and
provide benefits under this Agreement only through the Date of Termination, and
shall have no further obligation to the Employee under this Agreement.


(c)           Voluntary Termination.  The Employee's employment may be
voluntarily terminated by the Employee at any time upon at least 90 days'
written notice to the Company and First Federal or such shorter period as may be
agreed upon between the Employee and the Board of Directors.  In the event of
such voluntary termination, the Company and First Federal shall be jointly
obligated to continue to pay to the Employee the Salary and provide benefits
under this Agreement only through the Date of Termination, at the time such
payments are due, and shall have no further obligation to the Employee under
this Agreement.


(d)           Change in Control.  In the event the Employee experiences an
Involuntary Termination during the period commencing on the six-month
anniversary preceding the effective time of a Change in Control, and ending on
the second anniversary of the effective time of a Change in Control, the Company
and First Federal jointly shall: (i) pay to the Employee in a lump sum in cash
within 25 business days after the Date of Termination an amount equal to ____
times the average of the Employee’s five prior years’ annual Salary and (ii)
provide to the Employee during the One-Year Period (as defined in Paragraph
7(a)) substantially the same group life insurance, hospitalization, medical,
dental, prescription drug and other health benefits, and long-term disability
insurance (if any) for the benefit of the Employee and the Employee’s dependents
and beneficiaries who would have been eligible for such benefits if the Employee
had not suffered Involuntary Termination, on terms substantially as favorable to
the Employee, including amounts of coverage and deductibles and other costs to
the Employee (i.e., the Employee’s share of premiums, deductibles and co-pays,
all as in effect on the Date of Termination), as if the Employee had not
suffered Involuntary Termination. To the extent payments under this Paragraph
7(d) are subject to Section 409A, Section 19 shall apply. No payment shall be
made under this Paragraph 7(d) unless the Employees timely executes a release
substantially in the form attached as Exhibit A hereto no later than the earlier
of the time provided for in the release or 60 days after the Employee's
Separation from Service.


(e)           Death.  In the event of the death of the Employee while employed
under this Agreement and prior to any termination of employment, the Company and
First Federal jointly shall pay to the Employee's estate, or such person as the
Employee may have previously designated in writing, the Salary which was not
previously paid to the Employee and which the Employee would have earned if the
Employee had continued to be employed under this Agreement through the last day
of the calendar month in which the Employee died, together with the benefits
provided hereunder through such date.
 
 
 
6

--------------------------------------------------------------------------------

 


(f)           Disability.  If the Employee becomes entitled to benefits under
the terms of the then-current disability plan, if any, of the Company and First
Federal (the “Disability Plan”) or becomes otherwise unable to fulfill the
Employee’s duties under this Agreement, the Employee shall be entitled to
receive such group and other disability benefits as provided for in the
Company/First Federal Long Term Disability Plan, if any, as are then provided by
the Company or First Federal for executive employees.  In the event of such
disability, this Agreement shall not be suspended, except that: (i) the
obligation to pay the Salary to the Employee shall be reduced in accordance with
the amount of disability income benefits received by the Employee, if any,
pursuant to this paragraph such that, on an after-tax basis, the Employee shall
realize from the sum of disability income benefits and the Salary the same
amount as the Employee would realize on an after-tax basis from the Salary if
the obligation to pay the Salary were not reduced pursuant to this Section 7(f);
and (ii) upon a resolution adopted by a majority of the disinterested members of
the Board of Directors or the Committee, the Company and First Federal may
discontinue payment of the Salary beginning six months following a determination
that the Employee has become entitled to benefits under the Disability Plan or
otherwise unable to fulfill the Employee’s duties under this Agreement.


(g)           Temporary Suspension or Prohibition.  If the Employee is suspended
and/or temporarily prohibited from participating in the conduct of First
Federal's affairs by a notice served under Section 8(e)(3) or (g)(1) of the
FDIA, 12 U.S.C. Section 1818(e)(3) and (g)(1), or pursuant to Section 32.16.090
of the Revised Code of Washington (“R.C.W.”),  First Federal's obligations under
this Agreement shall be suspended as of the date of service, unless stayed by
appropriate proceedings.  If the charges in the notice are dismissed, First
Federal may in its discretion (i) pay the Employee all or part of the
compensation withheld while its obligations under this Agreement were suspended
and (ii) reinstate in whole or in part any of its obligations which were
suspended.


(h)           Permanent Suspension or Prohibition.  If the Employee is removed
and/or permanently prohibited from participating in the conduct of First
Federal's affairs by an order issued under Section 8(e)(4) or (g)(1) of the
FDIA, 12 U.S.C. Section 1818(e)(4) and (g)(1), or pursuant to R.C.W. 32.16.090,
all obligations of First Federal under this Agreement shall terminate as of the
effective date of the order, but vested rights of the contracting parties shall
not be affected.


(i)           Default of First Federal.  If First Federal is in default (as
defined in Section 3(x)(1) of the FDIA), all obligations under this Agreement
shall terminate as of the date of default, but this provision shall not affect
any vested rights of the contracting parties.


(j)           Termination by Regulators.  All obligations under this Agreement
shall be terminated, except to the extent determined that continuation of this
Agreement is necessary for the continued operation of First Federal: (i) at the
time the FDIC enters into an agreement to provide assistance to or on behalf of
First Federal under the authority contained in Section 13(c) of the FDIA; or
(ii) by the FDIC or the Federal Reserve, at the time either agency approves a
supervisory merger to resolve problems related to operation of First Federal or
the Company, respectively.  Any rights of the parties that have already vested,
however, shall not be affected by any such action.


(k)           Reductions of Benefits.   Notwithstanding any other provision of
this Agreement, if payments and the value of benefits received or to be received
under this Agreement, together with any other amounts and the value of benefits
received or to be received by the Employee, would cause any amount to be
nondeductible for federal income tax purposes pursuant to or by reason of Code
Section 280G, then payments and benefits under this Agreement shall be reduced
(not less than zero) to the extent necessary so as to maximize amounts and the
value of benefits to be received by the Employee without
 
 
 
7

--------------------------------------------------------------------------------

 
causing any amount to become nondeductible pursuant to or by reason of Code
Section 280G.  The Employee shall determine the allocation of such reduction
among payments and benefits to the Employee.


(l)           Further Reductions.  Any payments made to the Employee pursuant to
this Agreement, or otherwise, are subject to and conditioned upon their
compliance with 12 U.S.C. Section 1828(k) and any regulations promulgated
thereunder.


8.  Notice of Termination.  In the event that the Company or First Federal
desires to terminate the employment of the Employee during the term of this
Agreement, the Company or First Federal or both shall deliver to the Employee a
written notice of termination, stating whether such termination constitutes
Termination for Cause or Involuntary Termination, setting forth in reasonable
detail the facts and circumstances that are the basis for the termination, and
specifying the date upon which employment shall terminate. In the event that the
Employee determines in good faith that the Employee has experienced an
Involuntary Termination of the Employee’s employment, the Employee the Employee
shall send a written notice to the Company and First Federal stating the
circumstances that constitute such Involuntary Termination and the date upon
which the Employee’s employment shall have ceased due to such Involuntary
Termination. In the event that the Employee desires to effect a Voluntary
Termination, the Employee shall deliver a written notice to the Company and
First Federal, stating the date upon which employment shall terminate, which
date shall be at least 90 days after the date upon which the notice is
delivered, unless the parties agree to a date sooner.
 
        9.  Restrictive Covenants.
 
(a)           Loyalty.  The Employee shall devote the Employee’s full time and
best efforts to the performance of the Employee’s employment under this
Agreement.  During the term of this Agreement, the Employee shall not, at any
time or place, either directly or indirectly, engage in any business or activity
in competition with the business affairs or interests of the Company or First
Federal or be a director, officer or executive of or consultant to any bank,
savings bank, savings and loan association, credit union or similar financial
institution or holding company of any such entity.  “Directly or indirectly
engaging in any business or activity in competition with the business affairs or
interests of the Company or First Federal” shall include (but not be limited to)
engaging in business as owner, partner, agent or employee of any person, firm or
corporation engaged in such business individually or as beneficiary by interest
in any partnership, corporation or other business entity or in being interested
directly or indirectly in any such business conducted by any person, firm or
corporation. The preceding sentence shall not apply with respect to the mere
ownership by the Employee of less than one percent of a publicly traded entity.


(b)           Noncompetition.  Upon termination of this Agreement for any reason
other than the reasons set forth in Paragraph 7(a) and (d) of this Agreement,
during the Restriction Period, the Employee shall not be a director, officer or
employee of or consultant to any bank, savings bank, savings and loan
association, credit union or similar financial institution or holding company of
any such entity in any county in which First Federal or any other affiliate of
First Federal operates a full service branch office or lending center on the
date of termination of this Agreement.


(c)           Exception.  Nothing in Paragraphs 9(a) and 9(b) shall limit the
right of the Employee to invest in the capital stock or other securities of any
business dissimilar from that of Company or First Federal, or solely as a
passive investor in any business.


(d)      Nonsolicitation of Customers. During the Restriction Period, the
Employee shall not solicit any Customers for services or products then provided
by the Company, First Federal or
 
 
 
8

--------------------------------------------------------------------------------

 
the Consolidated Subsidiaries.  For purpose of this Section, “Customers” are
defined as (1) all customers serviced by the Company, First Federal, or any of
the Consolidated Subsidiaries as of the Employee’s Date of Termination, (2) all
potential customers whom the Company, First Federal or any of the Consolidated
Subsidiaries actively solicited at any time during the 12-month period ending on
the Employee’s Date of Termination, and (3) all successors, owners, directors,
partners and management personnel of the Customers described in (1) or (2).
 
(e)Nonraiding of Employees.  The Employee recognizes that the workforce of the
Company and First Federal is a vital part of their businesses; therefore, during
the Restriction Period, the Employee shall not directly or indirectly recruit or
solicit any Employee (as defined below) to leave his or her employment with the
Company, First Federal or any of the Consolidated Subsidiaries. Without limiting
the foregoing, this includes that the Employee shall not (1) disclose to any
third party the names, backgrounds, or qualifications of any of the Employees or
otherwise identify them as potential candidates for employment, or (2)
personally or through any other person approach, recruit, interview or otherwise
solicit Employees to work for any other employer.  For purposes of this Section,
“Employees” means all employees working for the Company, First Federal or any of
the Consolidated Subsidiaries at the time of the Employee’s Date of Termination.
 
(f)           Nondisclosure.  In the course of employment, the Employee may have
access to confidential information and trade secrets relating to the business of
First Federal or the Company. Except as required in the course of employment by
First Federal, the Employee shall not, without the prior written consent of the
Board of Directors, directly or indirectly before or after termination of this
agreement, disclose to anyone any confidential information relating to First
Federal, the Company or any financial information, trade secrets or “know-how”
that is germane to First Federal's or the Company's business and operations. The
Employee recognizes and acknowledges that any financial information concerning
any of the customers of First Federal, the Company or any affiliated entity, as
may exist from time to time, is strictly confidential and is a valuable, special
and unique asset of their businesses.  The Employee shall not, either before or
after termination of this Agreement, disclose to anyone said financial
information, or any part thereof, for any reason or purposes whatsoever.


(g)           Non-Defamation.  The Employee shall not, during the course of the
Employee's employment with the Company or First Federal, nor at any time
thereafter, directly or indirectly, in public or private, in any manner or in
any medium whatsoever, deprecate, impugn or otherwise make any comments,
writings, remarks or other expressions that would, or could be construed to,
defame the Company, First Federal or either of their reputations.  Nor shall the
Employee assist any other person, firm or company in so doing.
 
(h)           Sanctions; Remedial Actions.


(1)           Cessation of Remaining Payments and Compensation; Right to Recover
Previous Payments.  In the event any of the Restrictive Covenants are violated,
any remaining payments or compensation, of any nature, due to the Employee under
this Agreement shall immediately cease, and the Company or First Federal shall
have the right to recover, at any time and in its sole discretion, all payments
and other compensation (of whatever nature) paid to the Employee (or the
equivalent value thereof, in the case of insurance or other non-monetary
payments) after such violation occurred.
 
(2)Injunctive Relief.  The Employee acknowledges that it is impossible to
measure in money the damages that will accrue to the Company and First Federal
if the Employee fails to observe and comply with the Restrictive Covenants;
therefore, the Restrictive Covenants may be enforced by an action at law for
damages and by an injunction or other equitable remedies to prohibit the
restricted activity.  The Employee hereby waives the claim or defense that an
adequate remedy at law is available to
 
 
 
9

--------------------------------------------------------------------------------

 
the Company and First Federal.  Nothing set forth herein shall prohibit the
Company and First Federal from pursuing all remedies available to them.
 
(i)Reasonableness.  The parties agree that this Agreement in its entirety, and
in particular the Restrictive Covenants, are reasonable both as to time and
scope. The parties additionally agree (1) that the Restrictive Covenants are
necessary for the protection of the Company and First Federal's business and
goodwill; (2) that the Restrictive Covenants are not any greater than are
reasonably necessary to secure the Company and First Federal's business and
goodwill; and (3) that the degree of injury to the public due to the loss of the
service and skill of the Employee or the restrictions placed upon the Employee’s
opportunity to make a living with the Employee’s skills upon enforcement of said
restraints, does not and will not warrant non-enforcement of said restraints.
The parties agree that if the scope of the Restrictive Covenants is adjudged too
broad to be capable of enforcement, then the parties authorize said court or
arbitrator to narrow the Restrictive Covenants so as to make them capable of
enforcement, given all relevant circumstances, and to enforce the same.
 
(j)Survival. This Section 9 shall survive the termination of this Agreement.


10.  No Assignments.


(a)           This Agreement is personal to each of the parties hereto, and no
party may assign or delegate any of its rights or obligations hereunder without
first obtaining the written consent of the other parties; provided, however,
that the Company and First Federal shall require any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) by
an assumption agreement in form and substance satisfactory to the Employee, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company and/or First Federal would be required to
perform it, if no such succession or assignment had taken place. Failure to
obtain such an assumption agreement prior to the effectiveness of any such
succession or assignment shall be a breach of this Agreement and shall entitle
the Employee to compensation and benefits from the Company and First Federal in
the same amount and on the same terms as the compensation pursuant to Section
7(d) of this Agreement.  For purposes of implementing the provisions of this
Section 10(a), the date on which any such succession becomes effective shall be
deemed the Date of Termination.


(b)           This Agreement and all rights of the Employee hereunder shall
inure to the benefit of and be enforceable by the Employee's personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.


11.  Notice.  For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or sent by certified
mail, return receipt requested, postage prepaid, to the Company and First
Federal at their home offices, to the attention of the Board of Directors with a
copy to the Secretary of the Company and the Secretary of First Federal, or, if
to the Employee, to such home or other address as the Employee has most recently
provided in writing to the Company or First Federal.


12.  Amendments.  No amendments or additions to this Agreement shall be binding
unless in writing and signed by both parties, except as herein otherwise
provided.


13.  Headings.  The headings used in this Agreement are included solely for
convenience and shall not affect, or be used in connection with, the
interpretation of this Agreement.
 
 
 
10

--------------------------------------------------------------------------------

 


14.  Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.


15.  Governing Law. This Agreement shall be governed by the laws of the State of
Washington.


16.  Arbitration.  Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in accordance
with the rules of the American Arbitration Association then in effect. Judgment
may be entered on the arbitrator's award in any court having jurisdiction.
Notwithstanding the foregoing, the Company, First Federal or both may resort to
the Superior Court of Clallam County, Washington for injunctive and such other
relief as may be available in the event that the Employee engages in conduct,
after termination of the Agreement that amounts to a violation of Section 9
hereof or violation of the Washington Trade Secrets Act or amounts to unlawful
interference with the business expectancies of the Company or First Federal.


17.  Deferral of Non-Deductible Compensation. In the event that the Employee’s
aggregate compensation (including compensatory benefits which are deemed
remuneration for purposes of Code Section 162(m)) from Company and the
Consolidated Subsidiaries for any calendar year exceeds the maximum amount of
compensation deductible by First Federal, the Company and the Consolidated
Subsidiaries in any calendar year under Code Section 162(m) (the “maximum
allowable amount”), then any such amount in excess of the maximum allowable
amount shall be mandatorily deferred with interest thereon at three percent per
annum to a calendar year such that the amount to be paid to the Employee in such
calendar year, including deferred amounts and interest thereon, does not exceed
the maximum allowable amount.  Subject to the foregoing, deferred amounts
including interest thereon shall be payable at the earliest time permissible,
and in no event later than required by Section 409A.


18.  Knowing and Voluntary Agreement.  Employee represents and agrees that the
Employee has read this Agreement, understands its terms, and that the Employee
has the right to consult counsel of choice and has either done so or knowingly
waives the right to do so. Employee also represents that the Employee has had
ample time to read and understand the Agreement before executing it and that the
Employee enters into this Agreement without duress or coercion from any source.


19.  Compliance with Section 409A.


(a)           The Company, First Federal and the Employee agree that,
notwithstanding anything herein to the contrary, this Agreement is intended to
be interpreted and operated so that the payment of the benefits set forth herein
either shall either be exempt from the requirements of Section 409A or shall
comply with the requirements of such provision. The Employee hereby acknowledges
that they have been advised to seek and has sought the advice of a tax advisor
with respect to the tax consequences to the Employee of all payments pursuant to
this Agreement, including any adverse tax consequences or penalty taxes under
Section 409A and applicable State tax law. The Employee hereby agrees to bear
the entire risk of any such adverse federal and State tax consequences and
penalty taxes in the event any payment pursuant to this Agreement is deemed to
be subject to Section 409A, that no representations have been made to the
Employee relating to the tax treatment of any payment pursuant to this Agreement
under Section 409A and the corresponding provisions of any applicable State
income tax laws, and that in no event shall First Federal, the Company nor any
affiliate thereof  be liable to the Employee for or with respect to any taxes,
penalties or interest which may be imposed upon the Employee pursuant to Section
409A.


(b)           If, on the date of the Employee's Separation from Service, the
Employee is a “specified employee,” as defined in Section 409A, and if any
payments or benefits under this Agreement payable
 
 
 
11

--------------------------------------------------------------------------------

 
 
upon the Employee's Separation from Service will result in additional tax or
interest to the Employee because of Section 409A, then despite any provision of
this Agreement to the contrary the Employee will not be entitled to the payments
or benefits until the earlier of (1) the date that is six months and one day
after Employee's Separation from Service for reasons other than the Employee's
death, and (2) the date of the Employee's death. After the end of the period
during which payments or benefits are delayed under this provision, the entire
amount of the delayed payments and benefits shall be paid to the Employee in a
single lump sum, without interest.


(c)           If an amount payable hereunder that is subject to Section 409A is
conditioned upon the Employee's signing a release, and the period of time during
which the Employee may sign the release spans two taxable years of the Employee,
then the portion of such amount that may be paid during either of such years
(depending on when the release is signed) shall be paid in the second year.


(d)           With respect to reimbursements and in-kind benefits made to the
Employee hereunder, if any, which are not otherwise excludible from the
Employee's gross income, to the extent required to comply with the provisions of
Section 409A, no reimbursement of such expenses incurred by the Employee during
any taxable year of the Employee shall be made after the last day of the
following taxable year, the amount of expenses eligible for reimbursement, or
in-kind benefits provided, during a taxable year may not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year, and the right to reimbursement of such expenses or such in-kind
benefits shall not be subject to liquidation or exchange for another benefit.
 
 
 
12

--------------------------------------------------------------------------------

 




        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first above written.


THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.
 
Attest:
FIRST NORTHWEST BANCORP
    ______________________  ________________________________________  _________,
Secretary   By: _________________________________    Its:
__________________________________         
Attest:
FIRST FEDERAL SAVINGS AND LOAN ASSOCIATION OF PORT ANGELES
    ______________________  _________________________________________ 
_________, Secretary    By: _________________________________    Its:
__________________________________       
EMPLOYEE
               

 
 
13

--------------------------------------------------------------------------------

 

EXHIBIT A
General Release
 
 
This General Release, dated as of ____________, 201_, is delivered by
_______________ (the “Employee”) to and for the benefit of the Released Parties
(as defined below). The Employee acknowledges that this General Release is being
executed in accordance with Section 7(a) or 7(d) of the Employment Agreement
dated _________, 2015 (the “Agreement”).


1.           General Release.


a.           The Employee, for himself and for the Employee’s heirs, dependents,
assigns, agents, executors, administrators, trustees and legal representatives
(collectively, the “Releasors”) hereby forever releases, waives and discharges
the Released Parties (as defined below) from each and every claim, demand, cause
of action, fee, liability or right of any sort (based upon legal or equitable
theory, whether contractual, common-law, statutory, federal, state, local or
otherwise), known or unknown, which Releasors ever had, now have, or hereafter
may have against the Released Parties by reason of any actual or alleged act,
omission, transaction, practice, policy, procedure, conduct, occurrence, or
other matter, at any time up to and including the Effective Date (as defined
below), including without limitation, those in connection with, or in any way
related to or arising out of, the Employee’s employment or termination of
employment or any other agreement, understanding, relationship, arrangement,
act, omission or occurrence, with the Released Parties.


b.           Without limiting the generality of the previous paragraph, this
General Release is intended to and shall release the Released Parties from any
and all claims, whether known or unknown, which Releasors ever had, now have, or
may hereafter have against the Released Parties including, but not limited to:
(1) any claim of discrimination or retaliation under the Age Discrimination in
Employment Act, Title VII of the Civil Rights Act, the Americans with
Disabilities Act, the Fair Labor Standards Act, the Employee Retirement Income
Security Act of 1974, as amended (excluding claims for accrued, vested benefits
under any employee benefit or pension plan of the Released Parties subject to
the terms and conditions of such plan and applicable law), the Family and
Medical Leave Act, the Reconstruction Era Civil Rights Act, and the
Rehabilitation Act of 1973; (2) any other claim (whether based on federal, state
or local law or ordinance, statutory or decisional) relating to or arising out
of the Employee’s employment, the terms and conditions of such employment, the
termination of such employment and/or any of the events relating directly or
indirectly to or surrounding the termination of such employment, including, but
not limited to, breach of contract (express or implied), tort, wrongful
discharge, detrimental reliance, defamation, emotional distress or compensatory
or punitive damages; (3) any claim relating to or arising from a violation of
Section 409A of the Internal Revenue Code of 1986, as amended; and (4) any claim
for attorney’s fees, costs, disbursements and the like.


c.           The foregoing release does not in any way affect: (1) the
Employee’s rights of indemnification to which the Employee was entitled
immediately prior to the Resignation Date (as an employee or director of any of
the Released Parties); (2) any rights the Employee may have as a stockholder of
the Employer; (3) the Employee’s vested rights under any tax-qualified
retirement plan or stock compensation plan maintained by a Released Party; (4)
any right the Employee may have to obtain contribution in the event of an entry
of judgment against the Employee as a result of any act or failure to act for
which the Employee and any of the Released Parties are jointly responsible; and
(5) the right of the Employee to take whatever steps may be necessary to enforce
the terms of the Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 


      d.           For purposes of this General Release, the “Released
Parties” means First Northwest Bancorp, First Federal Savings and Loan
Association of Port Angeles, all current and former parents, subsidiaries,
related companies, partnerships, joint ventures and employee benefit programs
(and the trustees, administrators, fiduciaries and insurers of such programs),
and, with respect to each of them, their predecessors and successors, and, with
respect to each such entity, all of its past, present, and future employees,
officers, directors, members, stockholders, owners, representatives, assigns,
attorneys, agents, insurers, and any other person acting by, through, under or
in concert with any of the persons or entities listed in this paragraph, and
their successors (whether acting as agents for such entities or in their
individual capacities).
 
2.           No Existing Suit. The Employee represents and warrants that, as of
the Effective Date (as defined below), the Employee has not filed or commenced
any suit, claim, charge, complaint, action, arbitration, or legal proceeding of
any kind against of the Released Parties.


3.           Knowing and Voluntary Waiver. By signing this General Release, the
Employee expressly acknowledges and agrees that: (a) the Employee has carefully
read it and fully understands what it means; (b) the Employee has discussed this
General Release with an attorney of the Employee’s choosing before signing it;
(c) the Employee has been given at least 21 calendar days to consider this
General Release; (d) the Employee has agreed to this General Release knowingly
and voluntarily and was not subjected to any undue influence or duress; (e) the
consideration provided him or her under Agreement is sufficient to support the
releases provided by him or her under this General Release; (f) the Employee may
revoke the Employee’s execution of this General Release within seven days after
the Employee signs it by sending written notice of revocation as set forth
below; and (g) on the eighth day after the Employee executes this General
Release (the “Effective Date”), this General Release becomes effective and
enforceable, provided that the Employee does not revoke it during the revocation
period. Any revocation of the Employee’s execution of this General Release must
be submitted, in writing, to First Federal Savings and Loan Association of Port
Angeles, at its main office, to the attention of the Chairman of the Board,
stating “I hereby revoke my execution of the General Release.” The revocation
must be personally delivered to the Chairman of the Board of First Federal
Savings and Loan Association of Port Angeles or mailed to the Chairman of the
Board of First Federal Savings and Loan Association of Port Angeles and
postmarked within seven days of the Employee’s execution of this General
Release. If the last day of the revocation period is a Saturday, Sunday or legal
holiday, then the revocation period will be extended to the following day which
is not a Saturday, Sunday or legal holiday. The Employee agrees that if the
Employee does not execute this General Release or, in the event of revocation,
the Employee will not be entitled to receive any of the payments or benefits
under Section 7(a) or 7(d) of the Agreement. The Employee must execute this
General Release on or before the date that is 21 days after the effective date
of the Employee’s termination of employment.


This General Release is final and binding and may not be changed or modified,
except as provided in a signed and dated agreement in writing between the
Employee and First Federal Savings and Loan Association of Port Angeles.
 
 

 
EMPLOYEE
    Date:  __________________  ______________________ 



 


2

--------------------------------------------------------------------------------